Weinstein, J. (concurring in part and dissenting in part).
I note at the outset that I agree wholeheartedly with the view of my learned colleague, Justice Mangano, with respect to the fact that the natural parents clearly and unequivocally consented to the adoption of Sarah. Upon review of the record, it cannot be gainsaid that such consent was given and that the natural parents consistently reaffirmed their decision in the weeks immediately following Sarah’s birth. Nor can it reasonably be maintained that such consent was vitiated by the confusion emanating from the particular forms used. Although confusion played a significant role with regard to the natural parents’ perception of the time within which to revoke the extrajudicial consent form, it had no bearing on the validity of their consent in the first place.
Without reaching the issue of the constitutionality of Domestic Relations Law § 115-b, inasmuch as I deem it improper to do so on these facts, I conclude that the real focal point of this case is whether the best interests of the child would be served by her adoption by Mr. and Mrs. S. I find, as did the Family Court, that the adoption of Sarah by Mr. and Mrs. S. is in the child’s best interests. The damage which could potentially ensue by removing Sarah from all that is familiar to her, in essence, from the only family and home which she has ever known, constitutes a sufficient consideration, in my view, to justify this very difficult decision. To reach this fundamental issue, however, an evaluation of the procedural posture in which this case has reached our court is first necessary.
The natural parents in this case executed two separate forms by which they consented to the private placement adoption of the infant Sarah. The judicial consent form was to become irrevocable upon its execution before a Judge of the Family Court or a Surrogate (Domestic Relations Law § 115-b [1] [c]). *32The record reveals that said consent form was not executed in this manner. The second form, the extrajudicial consent form, by its express terms was to “become irrevocable thirty days after the commencement of the adoption proceeding unless written notice of revocation thereof shall be received by this Court within said thirty days”. Each form was signed by both of the natural parents and bore the following notation: “We came to our decision to place our baby for adoption because of her Down’s Syndrome condition and our belief that the petitioners are far more capable of dealing with this condition and raising the child than we are”.
On November 11,1983, just five days after Sarah’s birth, her natural father surrendered her at the hospital to the agents of the adoptive parents. Sarah has resided continuously with the adoptive parents since that date. The adoption proceeding was commenced by the filing of a petition for adoption in the Suffolk County Family Court on or about December 19,1983. On January 23,1984, the Adoption Bureau of the Suffolk County Family Court sent a notice to the natural father’s law partner that the matter had been scheduled for a preliminary hearing on March 1, 1984, at which he was directed to be present along with his clients, the natural parents. That notice was received by the attorney on or before January 25, 1984.
It was not until February 29, 1984 that the natural parents executed a revocation of consent to the adoption and demanded the immediate return of Sarah. Their change of heart was precipitated by a visit, some two days prior to the scheduled court hearing, to a special school in Bellmore for children afflicted with Down’s Syndrome. On the basis of their personal observations and research with regard to Down’s Syndrome, the natural parents felt that they had sufficiently overcome their fears and misconceptions to enable them to accept their daughter.
Upon receipt of the adoption consent revocation, the Family Court conducted a lengthy, bifurcated hearing. The first branch of the hearing addressed the validity of the Ks.’ initial consent to the adoption and the effect of their subsequent revocation.
The evidence adduced at the revocation hearing established the fact that almost immediately after learning that their baby was afflicted with Down’s Syndrome, the natural parents agreed that they could not keep her. Their considerations included the possibility of a break-up of their marriage, interference with the psychological development of their normal son, and a dramatic disruption of their life-style. For example, Mrs. K. would be *33unable to resume her career and they would be precluded from taking vacations and going to restaurants. Neither of the natural parents saw Sarah from the day of Mrs. K.’s discharge from the hospital on the day after giving birth, until the time Mr. K. surrendered the infant for adoption. The natural mother expressed a desire that the adoption be resolved expeditiously inasmuch as she just “wanted to forget about the whole thing” and get on with her life.
Janet Márchese, who facilitated the adoption by acting as intermediary between the natural and adoptive parents, had requested an opportunity to consult with both parents in order to assure herself of their familiarity with the handicap and of the numerous options available to them. The natural father replied that his wife was not up to talking but that he “had done some homework” and that the couple had already made their decision. He was adamant that they not know the names of any prospective adoptive parents, that there be no contact and that the adoption proceed immediately.
The hospital social worker with whom the natural parents had conferred suggested that they speak with someone from the Down’s Syndrome School in Bellmore or with a family which already had a Down’s Syndrome infant. The Ks. were, however, very determined to proceed with the adoption.
The Family Court (Hurley, J.) found that although the natural parents’ decision to place Sarah for adoption was made in a state of acute emotional turmoil and despair, that decision was reaffirmed consistently in the weeks which followed the child’s birth. The decision was a calculated and firm one and, in the words of the Family Court, “[t]heir initial decision to place Sarah was ratified by implication on each day that passed after the consent was executed, without objection until months after the fact”.
Despite the fact that the natural parents themselves testified and submitted the testimony of various experts to the effect that the shock and trauma they suffered as a result of the birth of a Down’s Syndrome infant prevented them from making a rational decision to place the child for adoption, it has been held that mental or emotional distress or depression is generally insufficient to overturn a consent to adoption (see, Matter of Podmore v Our Lady of Victory Infant Home, 82 AD2d 48, 51). Virtually all surrenders of children for adoption by natural parents involve a high degree of mental and emotional stress and no rule of law requires that consents to adoptions shall be *34given in an atmosphere free of such stress (see, Matter of E.W.C., 89 Misc 2d 64, 72).
The natural parents’ contention that they focused upon the judicial consent form as the operative instrument in this proceeding is belied by their act of filing a revocation of consent form. A formal revocation is patently unnecessary vis-á-vis a judicial consent form which has not been executed before a judge and is, in essence, therefore, a legal nullity (Domestic Relations Law § 115-b [1] [c]). The natural parents’ resort to a revocation of consent form demonstrates, not a confusion about the dual forms, but rather a recognition of the operative effect of the extrajudicial consent which they had executed and which they apparently regarded as the paramount instrument. The purported revocation was, however, untimely, inasmuch as it was not received within 30 days of the commencement of the adoption proceeding (Domestic Relations Law § 115-b [1] [d] [i]).
With respect to the constitutionality of the statute, Judge Hurley properly found that the natural parents lack standing to raise the issue of the failure of the statute to require notification of the actual consequences of revocation of consent since the record reveals that they were not aggrieved by either the failure of the statute to require such information or by the fact that the extrajudicial consent form employed did not contain such information (cf. Matter of Daniel C., 99 AD2d 35, affd 63 NY2d 927). In view of the language inserted by the natural parents on each of the consent forms, to wit, that they believed the adoptive parents were “far more capable of dealing with this condition and raising the child” than themselves, and given the often stated desire of the natural parents to proceed with the adoption as expeditiously as possible, it is evident that the extrajudicial consent form was knowingly and voluntarily executed and that it would have been executed even had the form contained a full explanation of the effects of revocation.
The second branch of the natural parents’ constitutional challenge is that Domestic Relations Law § 115-b fails to require that they be given notice as to when the 30-day revocation period commences. I find this contention to be similarly unavailing. It bears noting that the attorney for the natural parents received notice on January 25,1984, that a preliminary hearing with respect to the adoption was scheduled for March 1, 1984. Notwithstanding receipt of said notification, the Ks. did not formally revoke their consent to the adoption for more than 30 days after receipt of that notice. Under these circumstances, it is unnecessary to reach the issue of whether the failure of the *35statute to direct that the natural parents be afforded notice of the commencement of the adoption proceeding renders the statute unconstitutional since there was here a lack of compliance with the statutory time provisions even after they received notice of the scheduled hearing (see, Matter of Anonymous, 55 AD2d 383, 385).
Although I do not find the extrajudicial consent form executed by the natural parents to have been invalid on its face (cf. Dennis T. v Joseph C., 82 AD2d 125, mot to dismiss appeal granted 54 NY2d 1024, lv denied 55 NY2d 792; Matter of Male M., 76 AD2d 839, lv denied 50 NY2d 1056), I am of the view that the due process rights of the natural parents may well have been violated and that, under the circumstances, the appropriate remedy was to treat as timely their belated attempt to revoke their consent to the adoption. That the presence of both of the statutorily authorized consent forms resulted in some confusion is undeniable. Due to the use of dual forms, a situation could have arisen whereby the natural parents would arrive in court on the date of a scheduled hearing only to be informed by the court that the extrajudicial consent form which they had previously executed had already become irrevocable, thus obviating the purpose of the hearing. At bar, the natural parents could reasonably have believed that they had until the day of the preliminary hearing to revoke their consent. To eliminate the injustice caused by any such possibility, the process that was due to the natural parents in this case was the best interests hearing which the Family Court properly ordered (see, Matter of Anonymous, 55 AD2d 383, 385-390 [Suozzi, J., dissenting], supra).
At the best interests hearing, evidence was adduced concerning the relative abilities of the natural and adoptive parents and their extended families to care for the child, the relative merits of the specialized schooling program in which the child is now enrolled vis-a-vis the program proposed by the natural parents, the presence or absence of normal siblings in the respective households to serve as role models for Sarah, the parties’ relative financial circumstances, Sarah’s developmental progress to date, and the character of and commitment of the respective parties to the child. Among the factors weighing in favor of the adoptive parents are their unequivocal acceptance of Sarah from the start, their successful experience in dealing with handicapped children, their proven ability to deal with Sarah’s seizures and the active support of a grandmother who had been a teacher’s aide in a BOCES program at the North Country Learning Center and a foster mother to a child with Down’s *36Syndrome. Among the factors weighing in favor of the natural parents are their superior financial resources and the presence of two normal siblings in their household to serve as role models for Sarah.
While I do not purport to be qualified to pronounce one of the educational programs the more worthwhile in all respects or to declare that one set of parents is apodictically more competent to care for the emotional, medical and physical needs of Sarah than the other, the findings of the trial court in such matters are entitled to great weight, particularly where, as here, those findings have a substantial basis in the evidence adduced (see, Bunim v Bunim, 298 NY 391).
With respect to the parties’ remaining contentions, I note that the preponderance of the evidence standard was properly applied in this case. The “clear and convincing” evidentiary standard is mandated in State-initiated cases to terminate parental rights wherein “a near-equal allocation of risk between the parents and the State is constitutionally intolerable” (see, Santosky v Kramer, 455 US 745, 768). Unlike a neglect proceeding, a private placement adoption is not State initiated. The fact that the aid of the court has been invoked in an attempt to resolve this dispute does not suffice to convert an essentially private proceeding into a State-initiated one. The fact that the adoption was aided, in some measure, by Janet Márchese, a resident of Westchester County who voluntarily assists in the placement of Down’s Syndrome children for adoption, and who is clearly not an “authorized agency” within the meaning of Social Services Law §§ 371 and 374, does not render it invalid (see, Matter of E.W.C., 89 Misc 2d 64, 76, supra; cf. Anonymous v Anonymous, 108 Misc 2d 1098). Nor was the consent invalidated by the fact that the natural parents did not formally engage an attorney to represent them with regard to the adoption but, instead, relied in part upon the attorney for the adoptive parents. The natural father, who is himself an attorney, availed himself of the assistance of his law partner in handling certain details of the adoption. Although it is undisputed that neither Mr. K. nor his partner specialized in family law, it cannot be said, under the circumstances, that the consent was void due to lack of adequate counsel.
My decision herein does not contravene the fundamental tenet that the “ ‘right of the natural parents to the care and custody of their child’ is ‘basic’ ” (Matter of Anonymous, 55 AD2d 383, 385, supra, citing Skinner v Oklahoma, 316 US 535, 541). Although I bemoan the stringency of the statutory time requirements and *37commiserate with the natural parents, I am also cognizant of the need to recognize the significance and finality of consents to adoptions. These consents, as the products of an ofttimes emotional and painful soul searching, cannot possibly be taken lightly. At risk is the welfare and emotional stability of an innocent and vulnerable infant, not to mention that of the adoptive family into which that infant has already begun to assimilate. Upon review of the evidence, I therefore decline to disturb the Family Court’s decision, made after a best interests hearing, authorizing the adoption of Sarah by Mr. and Mrs. S.
Accordingly, I vote to affirm the dispositional order of the Family Court, Suffolk County, dated November 7,1984, which, at the conclusion of the best interests hearing, refused to give effect to the notice of revocation of consent and, in effect, granted the adoption petition. However, I concur with my colleagues in voting to dismiss the appeal and cross appeal from the order dated September 24,1984, inasmuch as no appeal lies as of right from a nondispositional order of the Family Court (Family Ct Act § 1112).
Lawrence, J., concurs with Mangano, J. P., both noting that their votes to reverse the order dated November 7,1984, are on the law; O’Connor, J., concurs separately in an opinion in which Brown, J., concurs, both noting that their votes to reverse the order dated November 7, 1984, are on the law and the facts; Weinstein, J., concurs to dismiss the appeal and cross appeal from the order dated September 24,1984, but dissents as to the order dated November 7, 1984, and votes to affirm the same, with an opinion.
Appeal and cross appeal from a nondispositional order of the Family Court, Suffolk County, dated September 24, 1984, dismissed, without costs or disbursements.
Order of the same court, dated November 7, 1984, reversed, without costs or disbursements, nondispositional order dated September 24,1984, vacated, it is declared that the judicial and nonjudicial consents to adoption signed by the natural parents were void ab initio, adoption petition denied, and matter remitted to the Family Court, Suffolk County, for the entry of an order in its discretion providing for the transfer of custody of the infant from the adoptive to the natural parents as expeditiously as possible.